

115 S459 RS: To designate the area between the intersections of Wisconsin Avenue, Northwest and Davis Street, Northwest and Wisconsin Avenue, Northwest and Edmunds Street, Northwest in Washington, District of Columbia, as “Boris Nemtsov Plaza”, and for other purposes.
U.S. Senate
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 156115th CONGRESS1st SessionS. 459[Report No. 115–119]IN THE SENATE OF THE UNITED STATESFebruary 27, 2017Mr. Rubio (for himself, Mr. McCain, Mr. Johnson, Mr. Coons, Mr. Durbin, Mr. Wicker, Mrs. Shaheen, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJune 26, 2017Reported by Mr. Johnson, without amendmentA BILLTo designate the area between the intersections of Wisconsin Avenue, Northwest and Davis Street,
			 Northwest and Wisconsin Avenue, Northwest and Edmunds Street, Northwest in
			 Washington, District of Columbia, as Boris Nemtsov Plaza, and for other purposes.
	
		1.Designation of Boris Nemtsov Plaza
			(a)Designation of Plaza
 (1)In generalThe area between the intersections of Wisconsin Avenue, Northwest and Davis Street, Northwest and Wisconsin Avenue, Northwest and Edmunds Street, Northwest in Washington, District of Columbia, shall be known and designated as Boris Nemtsov Plaza.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the area referred to in paragraph (1) shall be deemed to be a reference to Boris Nemtsov Plaza.
				(b)Designation of address
 (1)DesignationThe address of 2650 Wisconsin Avenue, Northwest, Washington, District of Columbia, shall be redesignated as 1 Boris Nemtsov Plaza.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the address referred to in paragraph (1) shall be deemed to be a reference to 1 Boris Nemtsov Plaza.
 (c)SignsThe Administrator of General Services shall construct street signs that shall— (1)contain the phrase Boris Nemtsov Plaza;
 (2)be similar in design to the signs used by Washington, District of Columbia, to designate the location of Metro stations; and
 (3)be placed on— (A)the parcel of Federal property that is closest to 1 Boris Nemtsov Plaza (as redesignated by subsection (b)(1)); and
 (B)the street corners of Wisconsin Avenue, Northwest and Davis Street, Northwest and Wisconsin Avenue, Northwest and Edmunds Street, Northwest in Washington, District of Columbia.June 26, 2017Reported without amendment